Citation Nr: 1724611	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  13-02 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 10 percent for varicose veins of the left lower extremity.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1993 to September 1997.  These matters are before the Board of Veterans' Appeals (Board or BVA) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This case was previously before the Board in June 2015 and remanded for additional development.   
  
The issues of entitlement to an increased rating for bilateral plantar fasciitis and entitlement to TDIU on an extraschedular basis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's left lower extremity varicose vein disability is characterized by persistent edema, incompletely relieved by elevation of the extremity.

2.  From November 21, 2016, the Veteran meets the schedular criteria for TDIU, and her service-connected disabilities prevent her from engaging in substantially gainful employment consistent with her level of education and occupational experience.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent but no higher for varicose veins, left lower extremity, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7120 (2016).

2.  From November 16, 2016, the criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  The United States Court of Appeals for Veterans Claims has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran's claim for service connection for varicose veins was granted and an initial rating was assigned in the April 2010 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The duty to assist has also been satisfied.  The Veteran's available service treatment records, post-service medical records, and lay statements are in the claims file and were reviewed in connection with her claim.  The Veteran was afforded VA examinations in February 2010, October 2012, and November 2016.  The reports of those examinations reflect consideration of the entire record and relevant medical history, and describe the Veteran's disability in sufficient detail to allow for application of the relevant rating criteria.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the Veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).  All of the relevant development requested by the Board's remand was fully completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has not identified any additional evidence to be collected.   The duty to assist is met. 

Legal Framework 

Increased Rating 

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

Varicose veins are rated under the General Rating Formula for Diseases of the Heart.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7120. 

A 10 percent evaluation is warranted for intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.

A 20 percent evaluation is warranted for persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.

A 40 percent evaluation is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.

A 60 percent evaluation is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.

A 100 percent evaluation is warranted for varicose veins with the following findings attributed to the effects of varicose veins: massive board-like edema with constant pain at rest. 


TDIU

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a).  In cases where the schedular criteria are not met, an extraschedular rating may be considered.  38 C.F.R. § 4.16(b)

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  The Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.
Factual Background 

The Veteran states that a higher rating is warranted for her service-connected left leg varicose veins due to persistent symptoms of left leg pain and swelling.  In order to meet the criteria for the next higher rating, 20 percent, the evidence must show varicose veins with persistent edema, incompletely relieved by elevation of the leg with or without beginning stasis pigmentation or eczema.

In her September 2009 service connection claim, the Veteran reported having leg pain since undergoing left leg varicose vein surgery while on active duty.  

During her February 2010 VA examination, she reported constant left leg pain and aching except while resting and especially with prolonged standing and walking.  She reported swelling that was completely relieved by elevation and rest.  She reported skin discoloration.  She denied ulceration.  On examination, there was no edema, no stasis pigmentation or eczema, and no ulceration.  The Veteran reported that she was unemployed and that she could not do work that required standing.  She had been pursuing a nursing degree but was taking the semester off.  The examiner opined that the Veteran's varicose vein disability did not affect her daily activities.  

In her October 2010 notice of disagreement (NOD), the Veteran stated that the February 2010 VA examination report was inaccurate.  She believes the examiner led her to downplay the severity of her symptoms.  She clarified that she experiences constant pain when walking or standing, which also results in her leg swelling and becoming inflamed.  She added that she cannot perform job duties involving prolonged standing or walking.  

In an October 2010 written statement, the Veteran's spouse reported that the Veteran's leg pain makes it difficult for her to stand for long periods of time.  He noted that the areas on her left leg where she had varicose veins removed become swollen, red, and painful.  He stated that the Veteran's varicose vein disability hinders her ability to pursue many careers and perform regular life activities. 
In a February 2012 written statement, the Veteran reported that she was unable to stand for long periods of time without pain, swelling, and throbbing from her left leg varicose veins.  

In a February 2012 VA treatment record, the Veteran's primary care physician reported no extremity discoloration and no lower extremity edema in her physical examination findings.   

In response to the Veteran's October 2010 NOD, the RO arranged another VA examination in October 2012 to evaluate the current severity of her varicose vein disability.  In this examination, the Veteran reported constant left lower leg with associated bulging veins.  This pain prevented her from standing for any period of time.  She also experienced left leg pain at rest.  Elevating her leg did not provide any relief.  Compression stockings did help.  The examination report did not indicate any finding by the examiner or report by the Veteran of edema, ulceration, or stasis pigmentation.  The examiner noted tender varicosities on the Veteran's leg where varicose veins had been surgically removed.  The examiner opined that the Veteran would be unable to work in a job that required standing.  

In January 2013, the RO issued a statement of the case (SOC) continuing the 10 percent evaluation of the Veteran's left leg varicose veins.  

In January 2013, the Veteran appealed and reported persistent pain resulting in an inability to stand or walk for any long period and affecting her ability to work. 

In June 2015, the Board remanded the case to obtain an updated VA examination to assess the current severity and functional impact of the Veteran's varicose vein disability.  The Board also ordered the RO to assist the Veteran in filing for TDIU because the evidence of record suggested that her service-connected disabilities had interfered with her ability to obtain and maintain gainful employment.  

In her July 2015 TDIU claim, the Veteran reported her prior jobs including bank teller, public storage manager, and administrative work at a rental car company.  She had served as a health tech in the Air Force and had completed one year of college.  She reported trying to work at JC Penney in 2005 and Chrysler in 2012 but was unable to perform required duties that involved prolonged standing.  She emphasized that her usual occupations required prolonged standing, which she was unable to do because of her service-connected disabilities.  She added that she also has difficulty sitting for long periods which prevents her from pursuing sedentary work.  

In a September 2016 response to the RO's development request, the Veteran reported that she was unable to work because her service-connected disabilities prevented her from sitting or standing for prolonged periods of time.

During her November 2016 VA examination, the Veteran reported swelling and fatigue in her left lower leg.  Compression stockings did not help.  She denied current treatment for her varicose veins.  On examination, there was no significant edema.  The examiner recorded the Veteran's right and left calf circumferences as 46 cm and 45.5 cm, respectively.  There was a raised tender varicosity on her left medial calf.  The examiner opined that the Veteran would not be able to stand or walk for greater than 30 minutes and that she would need breaks from prolonged standing and walking.  The examiner added that the Veteran was unable to run.  The examiner opined that sedentary employment would be feasible.  

In a November 2016 written statement, the Veteran disagreed with the examiner's assessment that her leg was not swollen.  She reported widespread swelling in her left leg.  She stated that she had been told by other practitioners that she had, "massive board-like edema" in her left leg due to varicose veins.  She stated that her legs' circumferences were similar because both legs were swollen.  The Veteran also disagreed with the examiner's report that she experienced pain only after 30 minutes of standing.  She clarified that she has both constant pain and pain immediately after standing.  She further explained that that she cannot stand or walk for any period of time, and she cannot sit for prolonged periods of time.  She stated that sedentary employment was not feasible, and that she was unable to work in any position.
Analysis 

Varicose Veins

Based on the factual background discussed above, the Board finds that the criteria for an initial 20 percent rating for left leg varicose veins have been met.  Throughout the period on appeal, the Veteran has reported persistent swelling associated with her left leg varicose vein that is either not relieved or only occasionally relieved by compression stockings or elevation.  These statements are competent and credible evidence of the persistent swelling associated with left lower extremity varicose veins incompletely relieved by elevation that is the criteria for a 20 percent rating.   

A rating higher than 20 percent is not warranted here because the medical evidence of record does not establish that the Veteran has stasis pigmentation or eczema, with or without intermittent ulceration, requirements for a 40 percent evaluation for varicose veins.  38 C.F.R. § 4.104; DC 7120.

The Board has considered the Veteran's November 2016 statement that she had been told by providers that she had "massive board-like edema" (the criteria for a 100 percent rating) due to her varicose veins.  Here, the Board emphasizes that, "[t]he duty to assist in the development and adjudication of a claim is not a one way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes help, [she] cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although the Veteran is competent to report the statements of her medical providers, a careful review of the evidence of record does not reflect any medical or surgical treatment for varicose veins during the time period at issue.  The Veteran did not provide any additional information to identify these providers or the approximate date of these statements.  She has not identified any outstanding medical records.  In her November 2016 VA examination she reported that she was not receiving any medical treatment for her varicose veins.  In January 2017, she submitted a statement to VA indicating that she had no additional evidence to provide in support of her claims.  Because the medical evidence of record provides specific and detailed examination findings regarding the Veteran's edema in the context of comprehensive examinations for the purpose of rating her varicose vein disability, the Board gives it more probative weight than the reported statements of unidentified providers.  As discussed extensively above, the medical evidence of record does not document massive, board-like edema, as contemplated by the 100 percent rating.  

The Board has also considered the Veteran's October 2010 and November 2016 written statements disagreeing with the findings of the VA examiners regarding the severity of her symptoms and the amount of edema on examination.  The Veteran is competent to report her observable symptoms, including the presence of visible varicose veins, swelling, and pain.  See Layno v. Brown, 6 Vet. App. 465, 469-71; see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board has given the Veteran the benefit of the doubt wherever possible.  However, the Veteran does not possess the medical expertise required to assess specific and complex manifestations of her conditions such as those contained within the relevant rating criteria.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also 38 C.F.R. § 4.104, DC 7120.  Therefore, to the extent the Veteran has asserted entitlement to a disability rating in excess of 20 percent, the Board affords more probative weight to the objective medical evidence of record discussed above that supports an increased rating of 20 percent, but no higher.

The Board has also considered whether an increased disability rating or a separate compensable disability rating is warranted under an alternate diagnostic code, such as DC 7121 regarding post-phlebitic syndrome of any cause; however, based upon the evidence of record discussed above, the Board finds that no other potentially applicable diagnostic code would lead to an increased disability rating during the entire period on appeal.  The Board notes that the Veteran is already in receipt of a compensable rating for the scars associated with her varicose vein surgeries under DC 7804.  


Extraschedular 

The Board has considered whether this matter should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b).  In this case, referral for extraschedular consideration is unnecessary (other than for unemployability, as discussed below in the remand section) because the schedular criteria for the Veteran's varicose vein disability contemplate the findings (pain and swelling) and associated functional impairment shown that is not encompassed by the schedular criteria; therefore, the schedular criteria are adequate in this case.  See Thun v. Peake, 22 Vet. App. 111 (2008) (setting forth criteria for when referral for extraschedular consideration is required).

TDIU 

Because the Veteran is service connected at 70 percent with one disability (bilateral plantar fasciitis) rated at 50 percent disabling from November 21, 2016, the Veteran's TDIU claim may be adjudicated on a schedular basis from that date.  See 38 C.F.R. §§ 4.16(a), 4.25.

After consideration of the Veteran's employment and educational background, as well as the medical evidence of record, in addition to affording the Veteran the benefit of the doubt, the Board finds that the evidence supports a schedular grant of TDIU.  The Veteran provided credible evidence that she is unable to stand, walk, or sit without severe pain, making it unlikely that she would be able to maintain substantially gainful employment in positions for which her educational and occupational background qualify her.  Regarding the November 2016 VA examiner's assessment that sedentary employment is possible, the Board finds that the evidence is at least equipoise that the Veteran would be unable to work in a sedentary position due to her inability to sit for prolonged periods of time.  Furthermore, the Veteran has provide credible evidence that the occupations for which she is most qualified based on her occupational history and education level generally require standing.  The Board also agrees with the Veteran's statement that finding a job that allows breaks every 30 minutes, as described by the November 2016 VA examiner, would be very unlikely.  

Because the evidence of record indicates that the Veteran would be unable to obtain and/or maintain substantially gainful employment due to her service-connected disabilities, her claim for TDIU is granted on a schedular basis as of November 21, 2016.  The Veteran's eligibility for TDIU prior to November 21, 2016 must be on considered on an extraschedular basis and is addressed the remand section below.  


ORDER

Entitlement to an increased initial rating of 20 percent, but no higher, for left lower extremity varicose veins is granted, subject to the laws and regulations governing the award of monetary benefits.

From November 21, 2016, TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.

Bilateral Plantar Fasciitis 

A June 2015 Board decision granted service connection for bilateral plantar fasciitis.  The Veteran underwent a VA examination in November 2016 to evaluate the severity of this disability.  In December 2016, the RO issued a supplemental statement of the case (SSOC) awarding a 50 percent rating for the Veteran's bilateral plantar fasciitis, effective November 2016.  In December 2016 and January 2017, the Veteran submitted written statements to the RO asking for the 50 percent evaluation to be effective from the date of her claim.  No SOC addressing this claim has been issued. Therefore, the Board is required to remand the claim for issuance of an SOC.  Manlicon v. West, 12 Vet. App. 238 (1999).

This matter is not now before the Board, and will be before the Board only if the Veteran timely files a substantive appeal after a SOC is issued.

Extraschedular TDIU

The Board has considered whether the Veteran's TDIU should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b), for the period prior to November 21, 2016.  See Thun, 22 Vet. App. at 115.  

TDIU may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable solely by reason of service-connected disability.  See 38 C.F.R. § 4.16(b).  The record must show some factor which takes the case outside the norm. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether employment can be found.  See Van Hoose, 4 Vet. App. at 361.

Summarizing the above facts, the Veteran has submitted credible evidence not contradicted by record that she would be unable to perform the basic functions of jobs for which her educational and occupational background qualifies her.  These positions all involve some amount of standing and walking, which the Veteran has testified she was unable to do as early as 2005 when she attempted to work at JC Penney.  Although the VA examiners' assessments differ from the Veteran's, the Board finds that evidence is at least equipoise that the Veteran is unable to obtain and maintain substantially gainful employment due to her service-connected disabilities from the effective date of service connection, September 6, 2009.   However, the Veteran's multiple disabilities fail to meet the schedular requirement for TDIU prior to November 21, 2016.  Therefore, this matter must be referred for consideration by the Director of the VA Compensation and Pension Service.  38 C.F.R. § 4.16(b)

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC for the Veteran's claim for an increased rating for her plantar fasciitis. Only if the Veteran perfects an appeal should the claim be certified to the Board and after any necessary development has been completed.

2.  Ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment she has received for her service-connected disabilities and to provide authorizations for VA to obtain records of any such private treatment. The AOJ should obtain for the record complete clinical records of all pertinent treatment or evaluation (copies of which are not already associated with the claims file) from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is her responsibility to ensure that private treatment records are received.

3.  After the record is determined to be complete, refer the case to the Director of Compensation and Pension for consideration of an extraschedular TDIU award (for any period prior to November 21, 2016 where the requirements for a schedular rating are not met).  This referral should include a full statement of the Veteran's service-connected disabilities, as well as her employment, educational, and medical histories.

4.  If any claim remains denied, the AOJ should issue an appropriate SSOC and give the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


